Case: 16-20096      Document: 00513718426         Page: 1    Date Filed: 10/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-20096
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       October 14, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

ROQUE URDIALES GARCIA, also known as El Profe, also known as Roberto,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:89-CR-232-3


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Roque Urdiales Garcia, federal prisoner # 49905-079, appeals the district
court’s denial of his motion for a sentence reduction pursuant to 18 U.S.C.
§ 3582(c)(2), arguing that the district court abused its discretion because it did
not explain its decision, because it found he was not eligible for a sentence
reduction under Amendment 782, and because it did not consider whether a
reduction was warranted under the 18 U.S.C. § 3553(a) factors.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20096     Document: 00513718426     Page: 2   Date Filed: 10/14/2016


                                  No. 16-20096

      Garcia has not shown that the district court abused its discretion in
denying his § 3582(c)(2) motion. The district court correctly determined and
explained that Garcia was not eligible for a sentence reduction due to the
amount of drugs involved in the drug trafficking offenses. Under the 1987
Sentencing Guidelines in effect when Garcia committed the offenses, his base
offense level was 36 because the offenses involved the equivalent of 32.2
kilograms of heroin. Even after Amendment 782, Garcia’s base offense level
remained at level 36. See U.S.S.G. App. C, Amend. 782 (Nov. 2014); U.S.S.G.
§ 1B1.10(d). Because Amendment 782 did not have the effect of lowering
Garcia’s offense level, the district court did not abuse its discretion in denying
his § 3582(c)(2) motion. See Dillon v. United States, 560 U.S. 817, 826-27
(2010). Further, the district court was not required to give a more detailed
explanation of its decision. See United States v. Evans, 587 F.3d 667, 674 (5th
Cir. 2009).
      AFFIRMED.




                                        2